UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6528



SHAWN MICHAEL FOSTER,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CR-01-44, CA-02-1346-2)


Submitted:   May 15, 2003                     Decided:   May 29, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Michael Foster, Appellant Pro Se. Steven Ian Loew, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Shawn   Michael    Foster   appeals   the   district    court’s   order

accepting the recommendation of the magistrate judge denying his 18

U.S.C. § 3582 (2000) motion to modify his sentence.                 We have

reviewed the record and find no reversible error.            Accordingly, we

affirm on the reasoning of the district court.            See United States

v. Foster, Nos. CR-01-44; CA-02-1346-2 (S.D.W. Va. Mar. 19, 2003).

We   dispense   with    oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                   AFFIRMED




                                     2